Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are pending. Claims 1, 3, 4, 6-8, 1-, 11, 15 and 17 are amended. 

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues:
	1 – Applicant’s claims recite a process that cannot be performed in the human mind as applicant’s claims are performed via one or more processors and perform such operations as transforming…the financial transactions…into tax related financial transactions. Which can only practically be performed by one or more processors and is necessarily tied to hardware.
	The examiner asserts that the specification fails to describe a “transforming” process that can only be performed by one or more processors. The applicant fails to explain why this process can only be performed using one or more processors. As far as the examiner can tell para. 0131 of the specification most accurately describes this transformation process as follows:
The Inventors developed the embodiments described herein because they
recognized that many users have one or more financial accounts dedicated to certain types of purchases having tax ramifications. For example, in one embodiment, a user has a first credit card that is historically only used to make purchases associated with a business. In one embodiment, the user has a second credit card that is historically only used to make payments associated with child care. Both business and child care expenses are potentially tax deductible and therefore have tax ramifications. Using the disclosed embodiments, financial transactions associated with the first credit card are identified as tax related financial transactions for processing as tax related financial transactions having tax ramifications, in one embodiment. In one embodiment, financial transactions associated with the second credit card are identified as tax related financial transactions for processing as tax related financial transactions having tax 
ramifications.
The examiner interprets the specification above as a process where financial transactions from a particular payment method (account) are analyzed in comparison to previous tax related payment method data to determine if the financial transactions should also be categorized as tax-related. The examiner sees no reason why one of ordinary skill could not manually perform this process using printouts of account transactions (billing/bank statements) for various payment methods to perform this analysis and subsequently make note of transactions which are determined to be tax related, and the applicant does not explain why this is not possible.
prima facie case of patent-ineligibility.
The examiner asserts that the basis for the applicant’s argument is unclear. The examiner indicated that the claims are directed to certain methods of organizing human activity, a fundamental economic principle. One of ordinary skill would recognize that identifying tax-related transactions is an economic activity. The claims are not directed to mitigating risk, hedging or insurance but these examples are not all inclusive of economic activity. Additionally, the claims could also be considered commercial or legal interactions or even mental processes. Nevertheless, the claims recite an abstract idea.
3 – Applicant’s claims recite specific steps that accomplish a desired result as in Finjan because the claims recite specific steps…that accomplish the desired result.
The examiner asserts that the applicant’s argument stops short of fully identifying the reasons the court determined the claims in Finjan were patent-eligible. According to the April 2018 Office memorandum, the claims were patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality. The applicant does not argue that the claims recite an improvement in computer functionality but merely that the claims recite specific steps…that accomplish a desired result.
4 – The claims contain an inventive concept. The examiner’s conclusory statements ignore meaningful terms recited in claim. These terms are meaningful because they provide “an efficient, effective and highly adaptable solution to a long- standing technical need…”

5 - Instead of recognizing that these specific steps of claim 1 describe how a desired result is accomplished…the Examiner simply concludes, with no meaningful analysis, that these specific steps "do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analysis in step 2A overlaps here and the description of the payment methods is not meaningful since it has no functional effect on the subject matter."22 Thus, the Examiner's conclusion flies in the face of the Federal Circuit's clear instructions in Finjan that claims which recite specific steps that accomplish the desired result constitute patentable subject matter under 35 U.S.C. § 101.
The examiner asserts that the above argument is moot as the argument with regard to Finjan was addressed previously. 
6 – The claims are directed to significantly more as the plain focus of the claims is on efficiently and accurately identifying tax-related financial transactions. 
However, the examiner asserts that, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A method comprising:
	Accessing, via one or more processors, financial transactions conducted by a user of the system;
	accessing, via one or more processors, payment method data associated with a plurality of discrete bills or invoices of the user represented in the financial transactions;
	accessing, via one or more processors, a categorized payment method database comprising historical payment methods associated with historical tax related financial transactions;
	identifying, via one or more processors, one or more payment methods that are associated with the historical payment methods and that match the payment method data by automatically comparing the payment method data to the historical payment methods, wherein the payment method data represents one or more of a credit account or a checking account;
transforming, via one or more processors, the financial transactions representing the bills or invoices associated with the one or more identified payment methods into tax related financial transactions, wherein the transformation efficiently and accurately identifies the tax related financial transactions; and
	categorizing, via one or more processors, each of the transformed financial transactions as a tax-deductible financial transaction or a non-tax-deductible financial transaction.

	The above underlined elements represent an abstract idea which falls under certain methods of organizing human activity, a fundamental economic principle.
	The elements are considered abstract because the claims are directed to categorizing financial transactions which is a process that does not require the use of a computer.
	This judicial exception is not integrated into a practical application because the additional elements being a system comprising one or more processors, a database and a description of the payment method data represent adding the words “apply it” to the abstract idea and non-functional descriptive material. Additionally, the limitation “wherein the transformation efficiently and accurately identifies the tax related financial transactions” is narrative in nature and does not recite the performance of any steps or affect the process in any particular way and therefore is not considered meaningful.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analysis in step 2A 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694